UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,


          -v-
                                                                 No. 13-cr-340-8 (RJS)
 George Kokenyei,                                                      ORDER

                                Defendant.




RICHARD J. SULLIVAN, Circuit Judge:

         The government and defense counsel previously requested that certain documents filed in

the course of this matter, including sentencing submissions, be maintained under seal. In light of

the common law presumption of open records, see United States v. Amodeo, 71 F.3d 1044, 1050

(2d Cir. 1995), the Court directed the parties to file written submissions justifying sealing of those

materials. Given that neither the government nor defense counsel has articulated a basis for

continued sealing, the Court concludes that the presumption in favor of open records has not been

overcome. Id. Accordingly, IT IS HEREBY ORDERED that the parties are directed to file all

prior court submissions on the public docket by April 14, 2020.

SO ORDERED.

Dated:          March 30, 2020
                New York, New York
                                                      ____________________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
